Citation Nr: 1634376	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mother




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1996 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2016, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

To the extent that the Veteran may be claiming eligibility for hospital treatment related to a psychiatric disability under 38 U.S.C.A. § 1720 (West 2014), that matter has not been adjudicated previously and is referred to the agency of appropriate jurisdiction.  The Board also suggests that the Veteran pursue that matter at the nearest VA medical facility.  

The issue of service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision denied service connection for a psychiatric disability.  
 
2.  Evidence received since the January 2000 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The January 2000 rating decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disability has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An unappealed January 2000 rating decision noted that the Veteran was diagnosed during service with a personality disorder with schizotypal and schizoid features.  Because a personality disorder is not a disease or injury for which VA benefits can be granted, the RO denied the claim for service connection for a psychiatric disability.  38 C.F.R. § 3.303 (c) (2015).  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a diagnosed psychiatric disability other than a personality disorder.

Since the issuance of the January 2000 rating decision, the Veteran has submitted private treatment records showing a current diagnosis of schizophrenia.  That evidence is new, as it was not previously of record at the time of the January 2000 rating decision.  Presuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it indicates the existence of a current psychiatric disability for which service connection may be granted.  

Accordingly, new and material evidence having been received, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is allowed.


ORDER

The claim of entitlement to service connection for a psychiatric disability is reopened and, to that extent only, the appeal is granted.

REMAND

In an application for benefits form submitted to the Social Security Administration (SSA), the Veteran reported being treated prior to entry into service at a hospital in Havana, Cuba, in March 1996 for a personality disorder.  The records regarding that treatment are not of record.  At the January 2016 Travel Board hearing, the Veteran also reported being treated for psychiatric disability symptomatology at a private facility called Chrysalis Health.  A remand is necessary to obtain outstanding treatment records.

The record indicates that the Veteran has a diagnosed psychiatric disorder, specifically schizophrenia.  The Veteran claims that psychiatric disability is related to service.  A remand is necessary to schedule a VA psychiatric examination to determine the etiology of the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for a psychiatric disability, to include the 1996 treatment in Havana, Cuba, and the recent treatment at Chrysalis Health in Miami, Florida.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records.

2.  Then, schedule the Veteran for a VA examination by a VA psychiatrist.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should consider (1) the service treatment records, to include those indicating in-service treatment for a personality disorder, (2) the Veteran's SSA application form, including the notations indicating 1996 treatment for a personality disorder prior to service in Havana, Cuba, (3) any treatment records denoting treatment in Havana, (4) the SSA decision, finding that the Veteran was disabled due to schizophrenia, effective from the date of separation from service, (5) all other treatment records indicating post-service psychiatric treatment, and (6) the lay statements of record.  After reviewing the claims file, interviewing the Veteran, and performing a mental health evaluation, the examiner should provide diagnoses for all psychiatric disabilities found.  A complete rationale should be given for all opinions and conclusions expressed.  For each psychiatric disability found, the examiner should opine as to the following:

(a)  Was the in-service diagnosis of a personality disorder with schizotypal and schizoid features a misdiagnosis?  If so, should a psychiatric disability have been diagnosed in service?

(b)  Did a preexisting psychiatric disability clearly and unmistakably preexist the Veteran's service and, if so. is it clear and unmistakable that the preexisting psychiatric disability was not permanently aggravated beyond its normal progression by service?  Please cite to any evidence to support a clear and unmistakable finding.

(c)  If the examiner finds that a preexisting psychiatric disability did not clearly and unmistakably preexist the Veteran's service, is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the claim was also present during service?  

(d)  Is it at least as likely as not (50 percent or greater probability) that a psychosis became manifest within one year of the Veteran's February 1997 discharge from service, and, if so, did it cause symptomatology more nearly approximating, at a minimum, occupational and social impairment due to mild or transient symptoms, or symptoms controlled by continuous medication during that one-year period?

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


